
	
		IIB
		112th CONGRESS
		2d Session
		H. R. 2060
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 6, 2012
			Received; read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		AN ACT
		To amend the Wild and Scenic Rivers Act to
		  adjust the Crooked River boundary, to provide water certainty for the City of
		  Prineville, Oregon, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Central Oregon Jobs and Water Security
			 Act.
		2.Wild and Scenic River;
			 Crooked, OregonSection
			 3(a)(72) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)(72)) is amended
			 as follows:
			(1)By striking
			 15-mile and inserting 14.75-mile.
			(2)In subparagraph
			 (B)—
				(A)by striking
			 8-mile and all that follows through Bowman Dam
			 and inserting 7.75-mile segment from a point one-quarter mile downstream
			 from the toe of Bowman Dam; and
				(B)by adding at the end the following:
			 The developer for any hydropower development, including turbines and
			 appurtenant facilities, at Bowman Dam, in consultation with the Bureau of Land
			 Management, shall analyze any impacts to the Outstandingly Remarkable Values of
			 the Wild and Scenic River that may be caused by such development, including the
			 future need to undertake routine and emergency repairs, and shall propose
			 mitigation for any impacts as part of any license application submitted to the
			 Federal Energy Regulatory Commission..
				3.City of
			 Prineville Water SupplySection 4 of the Act of August 6, 1956 (70
			 Stat. 1058), (as amended by the Acts of September 14, 1959 (73 Stat. 554), and
			 September 18, 1964 (78 Stat. 954)) is further amended as follows:
			(1)By striking
			 ten cubic feet the first place it appears and inserting
			 17 cubic feet.
			(2)By striking during those months when
			 there is no other discharge therefrom, but this release may be reduced for
			 brief temporary periods by the Secretary whenever he may find that release of
			 the full ten cubic feet per second is harmful to the primary purpose of the
			 project.
			(3)By adding at the end the following:
			 Without further action by the Secretary, and as determined necessary for
			 any given year by the City of Prineville, up to seven of the 17 cubic feet per
			 second minimum release shall also serve as mitigation for City of Prineville
			 groundwater pumping, pursuant to and in a manner consistent with Oregon State
			 law, including any shaping of the release of the up to seven cubic feet per
			 second to coincide with City of Prineville groundwater pumping as may be
			 required by the State of Oregon. As such, the Secretary is authorized to make
			 applications to the State of Oregon in conjunction with the City to protect
			 these supplies instream. The City shall make payment to the Secretary for that
			 portion of the minimum release that actually serves as mitigation pursuant to
			 Oregon State law for the City in any given year, with the payment for any given
			 year equal to the amount of mitigation in acre feet required to offset actual
			 City groundwater pumping for that year in accordance with Reclamation
			 Water and Related Contract and Repayment Principles and
			 Requirements, Reclamation Manual Directives and Standards PEC 05–01,
			 dated 09/12/2006, and guided by Economic and Environmental Principles
			 and Guidelines for Water and Related Land Resources Implementation
			 Studies, dated March 10, 1983. The Secretary is authorized to contract
			 exclusively with the City for additional amounts in the future at the request
			 of the City..
			4.First fill
			 protectionThe Act of August
			 6, 1956 (70 Stat. 1058), as amended by the Acts of September 14, 1959 (73 Stat.
			 554), and September 18, 1964 (78 Stat. 954), is further amended by adding at
			 the end the following:
			
				6.Other than the 17 cubic feet per second
				release provided for in section 4, and subject to compliance with the Army
				Corps of Engineers’ flood curve requirements, the Secretary shall, on a
				first fill priority basis, store in and release from Prineville
				Reservoir, whether from carryover, infill, or a combination thereof, the
				following:
					(1)68,273 acre feet of water annually to
				fulfill all 16 Bureau of Reclamation contracts existing as of January 1, 2011,
				and up to 2,740 acre feet of water annually to supply the McKay Creek lands as
				provided for in section 5 of this Act.
					(2)Not more than
				10,000 acre feet of water annually, to be made available to the North Unit
				Irrigation District pursuant to a Temporary Water Service Contract, upon the
				request of the North Unit Irrigation District, consistent with the same terms
				and conditions as prior such contracts between the District and the Bureau of
				Reclamation.
					7.Except as otherwise provided in this Act,
				nothing in this Act—
					(1)modifies
				contractual rights that may exist between contractors and the United States
				under Reclamation contracts;
					(2)amends or reopens
				contracts referred to in paragraph (1); or
					(3)modifies any
				rights, obligations, or requirements that may be provided or governed by Oregon
				State
				law.
					.
		5.Ochoco Irrigation
			 District
			(a)Early
			 repaymentNotwithstanding
			 section 213 of the Reclamation Reform Act of 1982 (43 U.S.C. 390mm),
			 any landowner within Ochoco Irrigation District in Oregon, may repay, at any
			 time, the construction costs of the project facilities allocated to that
			 landowner’s lands within the district. Upon discharge, in full, of the
			 obligation for repayment of the construction costs allocated to all lands the
			 landowner owns in the district, those lands shall not be subject to the
			 ownership and full-cost pricing limitations of the Act of June 17, 1902
			 (43 U.S.C. 371 et
			 seq.), and Acts supplemental to and amendatory of that Act,
			 including the Reclamation Reform Act of 1982 (43 U.S.C. 390aa et seq.).
			(b)CertificationUpon the request of a landowner who has
			 repaid, in full, the construction costs of the project facilities allocated to
			 that landowner’s lands owned within the district, the Secretary of the Interior
			 shall provide the certification provided for in subsection (b)(1) of section
			 213 of the Reclamation Reform Act of 1982 (43 U.S.C. 390mm(b)(1)).
			(c)Contract
			 amendmentOn approval of the
			 district directors and notwithstanding project authorizing legislation to the
			 contrary, the district’s reclamation contracts are modified, without further
			 action by the Secretary of the Interior, to—
				(1)authorize the use
			 of water for instream purposes, including fish or wildlife purposes, in order
			 for the district to engage in, or take advantage of, conserved water projects
			 and temporary instream leasing as authorized by Oregon State law;
				(2)include within the
			 district boundary approximately 2,742 acres in the vicinity of McKay Creek,
			 resulting in a total of approximately 44,937 acres within the district
			 boundary;
				(3)classify as
			 irrigable approximately 685 acres within the approximately 2,742 acres of
			 included lands in the vicinity of McKay Creek, where the approximately 685
			 acres are authorized to receive irrigation water pursuant to water rights
			 issued by the State of Oregon and have in the past received water pursuant to
			 such State water rights; and
				(4)provide the district with stored water from
			 Prineville Reservoir for purposes of supplying up to the approximately 685
			 acres of lands added within the district boundary and classified as irrigable
			 under paragraphs (2) and (3), with such stored water to be supplied on an
			 acre-per-acre basis contingent on the transfer of existing appurtenant McKay
			 Creek water rights to instream use and the State’s issuance of water rights for
			 the use of stored water.
				(d)LimitationExcept
			 as otherwise provided in subsections (a) and (c), nothing in this section shall
			 be construed to—
				(1)modify contractual
			 rights that may exist between the district and the United States under the
			 district’s Reclamation contracts;
				(2)amend or reopen
			 the contracts referred to in paragraph (1); or
				(3)modify any rights,
			 obligations or relationships that may exist between the district and its
			 landowners as may be provided or governed by Oregon State law.
				
	
		
			Passed the House of
			 Representatives June 5, 2012.
			Karen L. Haas,
			Clerk
		
	
